Citation Nr: 1812521	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-18 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. C. Birder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to February 1999, with additional reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript is of record.  In June 2017, this matter was remanded for further evidentiary development, which has been completed.


FINDINGS OF FACT

A left knee disorder did not manifest in service or within one year thereafter, and the most probative evidence is against a finding that the Veteran's current left knee disorder is related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for a left knee disorder have not been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has raised no issues with the duty to notify, duty to assist, or remand compliance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board notes that the Veteran's service treatment records (STRs) are not complete. STRs dating from 1990 to 1999 are associated with the claims file,       but records for service prior to 1990 have not. The Board acknowledges its heightened duty "to consider the applicability of the benefit of the doubt rule,         to assist the claimant in developing the claim, and to explain its decision" when service treatment records are lost or missing.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)).  However, no presumption, either in favor of the claimant or against VA arises  when there are lost or missing service records. See Cromer, 19 Vet. App. at 
217-18 (2005) (Court declined to apply an "adverse presumption" against VA   where records had been lost or destroyed while in Government control because    bad faith or negligent destruction of the documents.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Evidence of continuity of symptomatology from the time     of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340   (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

The Board has reviewed all evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there      is no requirement that all the evidence submitted by the Veteran or obtained on    his behalf be discussed in detail. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a Veteran has the responsibility to present  and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA gives the benefit of the doubt to   the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his currently diagnosed arthritis of the left knee is related to a knee injury incurred while in active duty.  He asserts he strained ligaments in his knee, and they were of a degree of damage that the ligaments have never fully repaired and have caused continuous periodic damage.  He further asserts that      the lack of reporting constant and continual self-treatment should not be the determining factor, that his condition required treatment while in service and       has continued to the present, and that the evidence is at least in relative equipoise.

The Veteran submitted several statements in support of his claim.  In a June 2011 statement, the Veteran stated he was stationed at Fort Bragg from 1984-1987 and reported to sick call for left knee pain, and that the doctor concluded his knee began to decline due to the running, road marching and rigors of his Army duty, that the bones in his knee were rubbing due to lack of cartilage, and recommended running on soft surfaces with light duty for a week so as not to damage it further.  The Veteran also stated the medical records from 1984 to 1987 documenting his left knee treatment were lost.  Despite VA's multiple attempts to locate any outstanding STRs records, no documents for that period were located.

In a March 2012 statement, the Veteran asserts he worked in a construction battalion hammering, digging and lifting 10-20 pound bags of concrete, that he first noticed  left knee pain during physical training while stationed at Fort Bragg, and that he soon reported to sick call and was told that all the running, jumping and physical work had damaged his knee. He also asserts he went through his 15 year military career dealing with the pain, and that after discharge, he started working as a mail carrier with a walking route, standing, bending and lifting, and started getting pain in his left knee again, at which time he sought treatment from his private physician. Private medical records dated in November 2007 include a magnetic resonance imaging (MRI) revealing left knee arthritis with medial compartment predominating.

An October 2014 statement by the Veteran further asserts he was seen by a military medical evaluator for an old knee condition in November 1999 (a period of inactive reserve duty).  Further, the Veteran asserts that he originally injured his knee as a paratrooper during his first enlistment, that he reported the injury within a year of discharge, and that he has continued to have problems since.  

At a November 2016 Board hearing, the Veteran testified that subsequent to the knee injury at Fort Bragg, he hit his left knee with a sledgehammer while building a guard tower in Bosnia and was told by the medic in the field to stay off it for a couple of days, that the swelling went down and everything was okay.  The Veteran provided VA with the names of soldiers who he stated witnessed the injury; however, no such buddy statements have been submitted.  The two buddy statements of record are from current co-workers who attest to the Veteran's current knee problems but who did not know the Veteran during his military service.  The Veteran also testified that he had a physical at discharge in 1999, that it was incorrectly labeled trick elbow instead of trick knee and that he did not do anything about the knee until he began working as    a mail carrier when his knee started to act up and he went to his private physician.  Despite multiple VA requests, no private medical records prior to 2005 have been identified.

As an initial matter, the Board acknowledges that the Veteran has a current left knee disorder, as shown by VA and private treatment records from August 2007 to the present and include a diagnosis of arthritis of the left knee.  Therefore, the first service connection criterion is met.  The question becomes whether this condition  is related to service.  The Board finds the credible and probative evidence of record weighs against this finding.

The Veteran's available STRs do not indicate any diagnoses or findings pertaining to the left knee.  The Veteran's DD Form 214 notes a military occupational specialty (MOS) of carpentry/masonry and concrete and asphalt equipment operator.  While in a July 1990 report of medical history the box for swollen or painful joints is marked, the description was noted to pertain to recent right wrist swelling. There was no mention of knee pain and the box for trick or locked knee   is not marked.  Also, a November 1996 deployment medical screening does not indicate any left knee injury or treatment and notes the Veteran as being in good health.  While the Veteran sought treatment for shoulder and neck pain in 1998, those records are silent on knee pain. Also, an October 1999 physical profile notes the Veteran completed a 2 mile run on a physical fitness test.  

With regard to the November 1999 medical report which the Veteran asserts was mislabeled as trick elbow instead of trick knee, while the Board acknowledges a box was checked 'yes' for trick or locked knee, the detail section for that checked item notes 'right shoulder,' not knee. Further, there is no diagnosis of a knee condition,     or evidence indicating the left knee is a chronic problem.  

Post-service private medical records note a diagnosis of left knee arthritis and a meniscus tear in August 2007, 8 years after discharge, based on an x-ray and clinical evaluation.  The treatment record notes the Veteran reported it hurt to bear weight    on his left knee, however it comes and goes and that he walks hills and stairs as a postal worker.  Treatment records from September 2007 and October 2007 similarly diagnose arthritis of the left knee consistent with degenerative joint disease and note the Veteran having had left knee pain for about the last 4 to 5 years and walking extensively on a daily basis as a mail carrier. There was no mention of any injury      to the knee during military service. 
  
As the medical evidence of record does not establish arthritis in service or in the year following discharge from service, competent evidence linking the current left knee disability with service is necessary.  On this question there are opinions in favor of and against the claim.

A September 2010 letter from the Veteran's treating physician noted he has       been treating the Veteran since 2007 and that a 2007 MRI showed advanced tricompartmental degenerative changes and a damaged medial meniscus. The physician opined that given the extent of his arthritis change it is highly likely     that the activity that caused the arthritis changes occurred during his active duty     in the military.  Similarly, a July 2017 letter from another private physician stated that the Veteran has a long history of left knee pain and that the knee pain started 
while the Veteran was running in the military. The physician noted that x-ray showed moderate arthritis and that this issue is a likely as not to have started while in the military.  

Conversely, a July 2011 VA examiner, after examining the Veteran and reviewing     the claims file and VA treatment records, opined that it is less likely than not       that the Veteran's left knee disorder is due to or caused by military service. The examiner reasoned that a chronic condition of the left knee was not shown in        the STRs, that the post-military records do not support development of a knee problem proximate to military service, and that, intercurrently, the Veteran has    had a physically demanding job for 8 years as a mail carrier with a walking route. The examiner noted that the November 1999 report of medical history checked locked knee, but that the discussion for the positive response involved the right shoulder.  The examiner further noted that in 2009 the Veteran felt the left knee disability was work related.  

The Board finds the July 2011 VA examiner's opinion to be the most probative   and entitled to great weight.  The examiner reviewed the Veteran's claims file and medical history, examined the relevant facts, provided an articulated rationale for the conclusion reached and based the opinion on an internal logic that is consistent with the evidence. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the factually accurate, fully articulated, sound reasoning for the conclusion contribute to the probative value of a medical opinion).  

Conversely, the Board assigns little, if any, weight to the 2010 and 2017 private medical opinions as they were conclusory in nature and did not address service treatment records during active duty, his post-service occupation as a mail carrier that required extensive walking, or the mention of only a 4 to 5 year history of   knee pain the time of the 2007 visit. Accordingly, these opinions are afforded less probative weight. Id.; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the  Board can consider and weigh against contrary opinions.").  Moreover, these opinions appear to be based on the Veteran's assertions of knee injury and pain since the early part of his service, which the Board does not find to be persuasive.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("if an opinion is based on an inaccurate factual premise, then it is correct to discount it entirely) 

In this regard, Veteran has alleged having knee problems since service in the 1980s until present, but the Board does not find such assertion to be persuasive.  Although    his STRs from the 1980s are not available, he had no complaints concerning his knees on a July 1990 report of medical history or a November 1996 deployment medical screening. While seeking treatment for other orthopedic complaints later   in service, no mention was made of left knee problems. The Board finds it unlikely that the chronic knee pain occurring during service as is now being alleged would not have been mentioned at some point while he was being seen in the latter part   of his service for other orthopedic complaints.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).   

Moreover, while not dispositive, the Veteran did not claim left knee pain on his initial application for compensation benefits filed in 2001, despite claiming neck, shoulder,    and skin problems.  Id.  Finally, when first seen post service in 2007, he noted a 4      to 5 year history of knee pain, and made no mention of an injury or knee problems occurring in service. However, when seeking treatment from that provider for right shoulder complaints in 2008, he did report his in-service right shoulder injury. Again, it is likely that he would have mentioned that his knee problem dated all the way back to his service in the 1980s if he had been having problems since then. Id. Accordingly, the Board does not find his assertion of ongoing left knee disability during and since service to be persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a Veteran's lay evidence).

In summary, the most probative evidence indicates that left knee arthritis was not shown in service or to a compensable degree within the year following discharge from service, and that the current left knee disability is not related to service. Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for a left knee disorder is denied.

In reaching this conclusion the Board has considered the applicability of the benefit  of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine does not apply.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a left knee disorder is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


